DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Air Grille for an HVAC System with a Collapsible Filter Holder
Claim Objections
Claim 6 is objected to because of the following informalities:  The limitation “second fold line” lacks antecedent basis as it depends from claim 5 which depends from claim 2, not claim 3 where the second fold line is introduced.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims (s) 1-3, 5-7 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berger (US 20020022450 A1).
Regarding the first interpretation of claim 1, Berger teaches of an air grille (Fig. 1), comprising: a front face (Fig. 1, face plate 12); and a duct face end (Fig. 1 and 6, top edge 82 of side walls 26) comprising a plurality of flaps (Fig. 1 and 6, see annotated Fig. 6 below) capable of collapsing (Fig. 6, side wall 26; ¶ [0048], the side wall is shown as a flat blank stamped from sheet metal, the sidewall after being bent could be bent back to its original flat shape).
Regarding claim 2, Berger teaches of the air grille of claim 1, and Berger further teaches wherein each of the plurality of flaps comprises an edge formed by a first fold line (see annotated Fig. 6 of Berger below; ¶ [0048], Two more fold lines 104, 106 are formed in the side wall just above the pairs of rectangular cut outs 96, 98).
Regarding claim 3, Berger teaches of the air grille of claim 2, and Berger further teaches wherein at least one of the plurality of flaps comprises a second fold line (Fig. 6, fold line 92).
Regarding claim 5, Berger teaches of the air grille of claim 2, and Berger further teaches wherein at least one of the plurality of flaps is uncollapsed to hold an air filter (Fig. 8, see profile view of sidewall 26 shown in Fig. 6 after it is folded; ¶ [0050], between the bottom flanges 94 and the arcuate strips 102 of the side walls as well as on to the bottom flanges 74 of the second end wall 24 which securely hold the filter frame in place).
Regarding claim 6, Berger teaches of the air grille of claim 5, and Berger further teaches wherein at least one of the plurality of flaps comprises an operative free end portion to be angularly displaced along the second fold line to restrict movement of the air filter (Fig. 6 and 8, bottom flange 94 is angularly bent to fold air filter).
Regarding claim 7, Berger teaches of the air grille of claim 5, and Berger further teaches wherein at least one of the plurality of flaps is provided with one or more filter retainers configured to restrict a lateral movement of the air filter (Fig. 6 and 8, arcuate strips 102; ¶ [0050], the arcuate strips 102 of the side walls as well as on to the bottom flanges 74 of the second end wall 24 which securely hold the filter frame in place).
Regarding claim 11, Berger teaches the air grille of claim 1, and Berger further teaches wherein the plurality of flaps are integral to the duct face end (Fig. 6, see flaps defined in annotated Fig. 6 below, flaps are integral with duct face which is the top edge 82 of sidewall 26).
Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berger (US 20020022450 A1).
Regarding the second interpretation of claim 1, Berger teaches of an air grille (Fig. 1), comprising: a front face (Fig. 1, face plate 12); and a duct face end (Fig. 1 and 6, top edge 82 of side walls 26) comprising a plurality of flaps capable of collapsing (Fig. 6, arcuate strips 102; ¶ [0049], arcuate strips 102, the L-shape tabs 112 and the side edge flaps 114 are bent in the same direction from the side wall as shown in FIG. 7., the arcuate strips are capable of being bent back and “collapsed” into their original position).
Regarding claim 4, Berger teaches of the air grille of claim 1, and Berger further teaches wherein the plurality of flaps are substantially coplanar in a collapsed configuration (Figs. 6 and 8, when the arcuate strips 102 are bent back they would be flush with the sidewall 26 and coplanar which each other).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger (US 20020022450 A1).
Regarding claim 10, Berger teaches the air grille of the first interpretation of claim 1, Berger fails however to teach wherein the plurality of flaps are removably coupled to the duct face end.
Berger in a further embodiment teaches wherein the plurality of flaps (Figs. 26 and 27, base 202) are removably coupled to the duct face end (Figs. 26 and 27, frame 200; Abstract, The frame is secured to an air duct opening and the base and attached face plate are removably attachable to the frame without the need for separate fasteners).
Specifically, the combination the examiner has in mind is to make the folding sidewall of the first embodiment of Berger be detachable from the duct face taught by the second embodiment of Berger.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of the second embodiment of Berger to modify the first embodiment of Berger to include the above combination. Doing so allows the frame to be attached to the air duct opening first and then the base with the foldable flaps to be attached afterwards allowing for more versatility in the assembly (¶ [0003]).
Regarding claim 12, Berger teaches the air grille of the first interpretation of claim 1, Berger fails to teach wherein the plurality of flaps are coupled to the duct face end by one of a pin-rod, a hinge, a swivel, a ball and a socket, and a pivot.
Berger in a further embodiment teaches wherein the plurality of flaps are coupled to the duct 
face end by one of a pin-rod (Figs. 20, 25 and 27, abutments 214 are pins that are received by holes 230 to hold frame 200 and base 202 together), a hinge, a swivel, a ball and a socket, and a pivot.
	Specifically, the combination the examiner has in mind is to attach the folding sidewalls of the first embodiment of Berger to be attached to the duct face frame via abutments taught in the further embodiment of Berger.
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of the second embodiment of Berger to modify the first embodiment of Berger to include the above combination. Doing so allows the frame to be attached to the air duct opening first and then the base with the foldable flaps to be attached afterwards allowing for more versatility in the assembly (¶ [0003]).	
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger (US 20020022450 A1) in view of Hurley (US 20170314812 A1).
Regarding claim 8, Berger teaches the air grille of the first interpretations of claim 1, Berger however fails to teach wherein the front face is pivotally coupled to the duct face end.
Hurley teaches wherein the front face is pivotally coupled to the duct face end (Fig. 6, grille 505 
is pivotally attached to frame 920 via pivot 950).
	Specifically, the combination the examiner has in mind is to remove the replace the attachment tabs for the front face of Berger with the pivot taught in Hurley allowing the front face of Berger to be swung open. 
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Hurley to modify Berger to include the above combination. Doing so allows for the filter of Berger to be replaced without the need of disassembling the front face from the frame as previously taught in Berger (¶ [0034]).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger (US 20020022450 A1) in view of Arcos et al. (US 20130143478 A1) hereinafter referred to as Arcos.
Regarding claim 9, Berger teaches of the air grille of claim 2, Berger fails to teach wherein the first fold line comprises alternate bridges and slits.
Arcos teaches wherein the first fold line comprises alternate bridges and slits (Fig. 3, perforations 45).
Specifically, the combination the examiner has in mind is to add the perforations in the same bridge and slit style taught by Arcos to all the first and second fold lines of Berger. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Arcos to modify Berger to include the above combination. Doing so would allow the metal of the flaps of Berger to be more readily bent as there is less metal to bend when it is cut out in the perforated style taught by Arcos (¶ [0031], The perforations remove 83.33% of the metal along the hinge line so that only 16.67% of the metal must be bent).

    PNG
    media_image1.png
    329
    992
    media_image1.png
    Greyscale

Annotated Fig. 6 of Berger
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sosnowski (US 7038124 B1) teaches of a two piece vent grille.
Stemmer (US 5571300 A) filter frame with foldable flaps.
McConnell (US 4334899 A) Two piece detachable filter grille assembly. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J GIORDANO whose telephone number is (571)272-8940. The examiner can normally be reached M-Fr 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL JAMES GIORDANO/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762